Citation Nr: 0617097	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for urticaria and angioedema.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 2000 to May 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In February 2004, the RO granted service connection for 
urticaria and angio edema and assigned an initial 
noncompensable rating.  The veteran filed a notice of 
disagreement in May 2004.  

In January 2005, the Decision Review Officer (DRO) issued a 
partial grant of the veteran's claim and assigned an initial 
10 percent rating.  A statement of the case was issued in 
January 2005, and the veteran appealed in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate the claim, to include providing a medical 
examination or medical opinion. 38 C.F.R. § 3.159(c)(4).  The 
record contains the report of a VA examination conducted in 
November 2003; this report, however, goes into little detail 
about the veteran's medical history, does not provide a 
confident diagnosis, and does not offer much support for its 
conclusions.  Neither the November 2003 examination request 
nor the examination report itself indicates that the claims 
file was sent to the examiner for review; it is therefore 
uncertain whether the examiner was familiar with the 
information contained in the veteran's service medical 
records (SMRs) during the examination or when rendering the 
opinion.  In addition, the veteran did not have lesions 
during this examination, making an accurate evaluation of his 
condition even more difficult.  Since this examination, the 
veteran has submitted photographs taken over a two-week 
period depicting the welts and swelling that were not 
detected at the VA examination.  The Board therefore finds an 
additional examination is required to ensure the VA examiner 
has an opportunity to review the veteran's medical history 
and to consider evidence received since the first 
examination.  

The VCAA also requires the VA to assist the claimant in 
obtaining records.  38 C.F.R. § 3.159(c)(1)-(3).  In a 
statement accompanying his February 2005 appeal, the veteran 
mentions that he has seen private physicians who have been 
unable to diagnose or treat his condition.  Further attempts 
should be made to identify and locate medical records from 
these physicians.  

VA must also ensure compliance with VCAA notification 
requirements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005).  A VCAA letter issued in October 
2003 notified the veteran of the information or evidence not 
of record that was necessary to substantiate his claim, the 
information and evidence he was expected to submit, and the 
information or evidence that was to be obtained by VA.  See 
38 U.S.C.A. § 5103(a).  This letter did not, however, 
explicitly ask the veteran to submit all pertinent 
information that was in his possession.  See 38 C.F.R. 
§ 3.159(b).  Therefore, a remand is in order.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Even though the issue on 
appeal is an increased rating claim, the Board believes the 
Dingess requirements analogously apply.  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date of such a benefit.  Therefore, 
the claim must be remanded in order to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the appellant's claim of 
entitlement to a rating in excess of 10% 
for urticaria and angioedema.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  In 
this regard, the appellant should be 
provided a notice letter and specifically 
told of the information or evidence not of 
record that is necessary to substantiate 
his claim, the information and evidence he 
is expected to submit, and the information 
or evidence VA will obtain, if any.  38 
U.S.C.A. § 5103(a).  The appellant should 
also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159.

The veteran must also be sent a corrective 
notice letter under the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary authorization from the veteran 
for the release of any private medical 
records, the RO should obtain these 
records and associate them with the file.

3.  The veteran should be scheduled for a 
VA examination with an appropriate expert 
to determine the current severity of his 
urticaria and angioedema.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  In particular, the examiner 
is asked to consider the photographs 
submitted by the veteran in 2004.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

The examiner should diagnose any current 
skin condition and determine whether any 
skin disability is at least as likely as 
not a manifestation of the veteran's 
service-connected urticaria and 
angioedema.  The examiner is specifically 
asked to identify the frequency and 
duration of the episodes of urticaria and 
angioedema and indicate whether any such 
episodes are debilitating.  The examiner 
is asked to state whether the urticaria 
and angioedema have been responsive to 
antihistamines or sympathomimetics or 
whether intermittent or continuous 
systemic immunosuppressive therapy has 
been required for control of the 
disability.  If immunosuppressive therapy 
has not been utilized, the examiner is 
asked to state the likelihood that the 
veteran's condition would respond to such 
therapy.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005). In the event that the 
appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication. If the issue on 
appeal continues to be denied, the 
appellant and his representative must be 
provided a Supplemental Statement of the 
Case. The appellant must then be given an 
appropriate opportunity to respond. 
Thereafter, the case must be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

